Citation Nr: 1241426	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of cerebrovascular insufficiency secondary to thrombosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from June 1962 to June 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2010 and September 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The Board observes that the Veteran filed a claim for increase in July 2004.  This claim was denied in December 2004.  In January 2005, the Veteran submitted another claim for increase, and another rating decision denying the claim was issued in April 2005, which considered evidence obtained in conjunction with the July 2004 claim.  The Veteran then filed a notice of disagreement (NOD) in November 2005, timely with both the preceding rating decisions.  Therefore, the Board determines that the December 2004 rating decision is the decision on appeal.  See Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).


FINDING OF FACT

Throughout the entire appeal period, residuals of cerebrovascular insufficiency secondary to thrombosis consisted only of no greater than mild right upper extremity weakness and mild right lower extremity weakness.






CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of cerebrovascular insufficiency secondary to thrombosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8008 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in August 2010 and September 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the August 2010 remand was to obtain outstanding VA treatment records and to schedule a VA examination.  The September 2011 remand was issued so corrective VCAA notice could be sent and another VA examination scheduled that addressed the Veteran's right hip and left carpal tunnel disorders.  A review of the post-remand record shows that each of the required actions was completed, including the October 2011 VA examiner's consideration of the right hip and left arm disorders.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the August 2010 and September 2011remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353 -23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court, in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in September 2004, prior to the initial unfavorable AOJ decision issued in December 2004.  Additional letters were sent in September 2006, September 2011, June 2012, and September 2012.

The Board observes that the September 2004 letter advised the Veteran that he needed to show that his service-connected disability had increased in severity and of his and VA's obligations in providing evidence for consideration.  However, only the September 2006 and September 2012 letters advised the Veteran of how to substantiate disability ratings and effective dates generally, and only the June 2012 letter addressed the rating criteria for his service-connected disability specifically.  The Board acknowledges the defective timing of these notices, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

In this regard, the Board observes that a supplemental statement of the case (SSOC) constitutes a "readjudication decision" that complies with all due process requirements if preceded by adequate VCAA notice  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See id., citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present case, subsequent to the letters sent in September 2006 and June 2012, the Veteran was provided with an SSOC.  Therefore, any deficiency of timing of notice was rectified by subsequent readjudication of the claim.  
  
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's VA medical records and the reports of October 2004, November 2010, and October 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  He has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of his claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history and clinically evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  The Board observes that the October 2004 VA examiner states that the claims file was not reviewed, but that he reviewed electronic records.  In an increased rating claim, the present level of disability is most salient.  Further, electronic records would have consisted of the Veteran's VA treatment notes, and he has not sought treatment from private providers.  Thus, the electronic records reviewed would have included the Veteran's relevant treatment to that point.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file.  Thus, the Board does not find any of the examinations to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and that additional effort to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of cerebrovascular insufficiency are currently rated as 30 percent disabling pursuant to Diagnostic Code 8008.  Under Diagnostic Code 8008, a 100 percent rating will be awarded for the first 6 months following a thrombosis of brain vessels, and then the disorder will be evaluated based on the severity of the residuals (with a minimum rating of 10 percent).  38 C.F.R. § 4.124a.  The 30 percent rating is a result of a combined rating of 20 percent for right upper extremity weakness pursuant to Diagnostic Code 8513 and 10 percent for right lower extremity weakness pursuant to Diagnostic Code 8520.  The Veteran contends that his arms and legs have deteriorated at a rapid rate and that he has a foot drop that makes him stumble.  

Rating evaluations for shoulder, arm, hand, and related neurological disabilities are dependent on whether the arm involved is the major or minor, i.e., whether it is related to the dominant or nondominant hand.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2012).  In this case, the Veteran is identified as right-hand dominant by the October 2011 VA examiner; thus, the ratings for the major arm apply.

Diagnostic Code 8513 allows for a 20 percent evaluation for mild incomplete paralysis of all radicular groups of a major upper extremity.  A 40 percent evaluation requires moderate incomplete paralysis, and a 70 percent evaluation requires severe incomplete paralysis.  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, warrants a 10 percent rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Severe paralysis, with marked muscular atrophy, warrants a 60 percent rating.  Complete paralysis where the foot dangles and drops, there is no active movement possible below the knee, and flexion of knee is weakened or (very rarely) lost warrants an 80 percent rating. 

Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note. 

The medical evidence reflects that during service the Veteran experienced a thrombosis of the left internal carotid artery that led to cerebrovascular insufficiency.  Service connection was granted in July 1965 at which time he was granted 30 percent as a combined rating for moderate weakness of the right upper extremity and mild weakness of the right lower extremity.  No other residuals were found at that time.

He filed his claim in July 2004.  During the appeal period, he was afforded three VA examinations.  VA treatment records continue to show that the Veteran is status post cerebral thrombosis with partial right-side weakness.    

At the October 2004 VA examination, the examiner noted right upper and lower extremity strength at 4+/5.  There was no rigidity, tremors, atrophy, or fasiculations.  The examiner noted moderate right upper and lower extremity spasticity.  The left upper and lower extremity strength was 5/5.  Reflexes were 3/2 in the right lower extremity.  No other reflex abnormalities were documented.  The Veteran had a mild, right-sided, spastic gait.  Clinical examination revealed no deficiencies of mental status, speech, cognitive function, and cranial nerves.  The examiner diagnosed right mild hemiparesis with spasticity.  

The November 2011 VA examiner found weakness of the right arm and right leg.  Strength was 5/5 in the left upper and lower extremities, and 4/5 with all movements in the right upper and lower extremities.  Muscle tone was normal, and there was no atrophy.  The examiner noted that the Veteran walked with a slight foot drop.  There was no impairment of speech, cognition, taste, smell, bowel, bladder, sleep, balance, coordination, breathing, or swallowing documented.  The examiner noted no fasciculations or tremors.  The severity of the muscle weakness was not objectively described.  

The October 2011 VA examiner noted that the Veteran had muscle weakness in the upper and lower extremities.  Specifically, strength testing demonstrated less than normal strength (4/5) for grip, wrist flexion and extension, and elbow flexion and extension of the right upper extremity.  There was no deficiency of pinch (thumb to index finger) strength on either side.  Left upper extremity strength was normal (5/5) for all movements.  Less than normal strength was also found in the right lower extremity for hip flexion, hip extension, hip abduction, knee extension, ankle plantar flexion, and ankle dorsiflexion.  Left lower extremity strength was normal.  Reflexes in both the right and left upper extremities were decreased (1+).  Reflexes in the right lower extremity were increased, and in the left lower extremity, they were normal.  The examiner stated that there was mild right upper extremity weakness and mild right lower extremity weakness and no weakness in the left upper and lower extremities.  The Veteran exhibited a hemiplegic gait.  The examiner also diagnosed right hip strain, but stated that the right lower extremity weakness was due to the cerebrovascular accident (CVA).  The examiner stated that the Veteran's CVA was mild and that there were several factors (low back pain, aging, playing tennis, etc.) that could cause right hip tendinitis.  The examiner opined that right hip tendinitis was not caused by or a result of the residuals of CVA. 

No residuals other than the weakness of the right upper and lower extremities were found.  The examiner stated that the Veteran did not have a central nervous system disorder that required continuous medication.  Speech was normal.  There was no sleep disturbance or mental health disorder attributable to the CVA.  The examiner found no bowel impairment, voiding dysfunction, or erectile dysfunction.  No symptoms attributable to peripheral nerve disorders were identified.  The examiner diagnosed left carpal tunnel syndrome, which had been asymptomatic since surgery in 2005.  The peripheral nerve examination for both the right and left upper extremities was normal.  The examiner opined that, despite the Veteran's mild right arm weakness, he had been doing everything with his right arm, including playing tennis, and thus, the left arm carpal tunnel syndrome was not caused by or a result of the CVA.   

The Board observes that the Veteran also suffers from hemianopsia due to the CVA.  However, this disability is separately service-connected and rated.  The April 2005 rating decision denied a rating in excess of 30 percent for hemianopsia, but in his November 2005 notice of disagreement, the Veteran limited his appeal to the rating assigned for the other residuals of the CVA.  Accordingly, the only residuals of the cerebrovascular insufficiency relevant to the instant claim are those discussed above.  

The Board acknowledges the Veteran's assertions that no one knows the amount of foot drop or how much loss of strength in his right side he has but himself.  The Veteran can attest to factual matters of which he had first-hand knowledge, such as symptoms susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to speak to how the loss of strength and foot drop he perceives; however, the degree of weakness and foot drop is ascertained by objective clinical testing by a medical professional.  The November 2010 and October 2011 VA examiners documented the Veteran's complaints with regard to his symptoms, particularly his right foot drop.  The October 2011 VA examiner also noted that the Veteran had stopped playing tennis as a result of his low back pain, not his CVA.  The clinical findings in this case do not support the Veteran's claims of increased disability. 

In light of these facts, the Board determines that a rating in excess of 30 percent for residuals of cerebrovascular insufficiency secondary to thrombosis is not warranted.  The only residuals of the CVA found on clinical evaluation were right upper extremity weakness and right lower extremity weakness.  This weakness in the right upper and lower extremities is described as mild by both VA examiners.  Additionally, strength testing reveals strength in the right upper and lower extremities of 4/5 at the least, a loss of only 20 percent, and the muscles had not atrophied.  Medical evidence contradicting these findings is not of record.  Ratings in excess of 20 percent for the right upper extremity and 10 percent for the right lower extremity require peripheral nerve symptoms greater than mild in severity.  As the Veteran's weakness is no more than mild, such ratings are not supported by the evidence.  A 20 percent rating and a 10 percent rating combine for a 30 percent rating for the service-connected residuals of cerebrovascular insufficiency secondary to thrombosis.  38 C.F.R. § 4.25.  There are no other residuals documented that need be rated.  Accordingly, a rating in excess for service-connected residuals of cerebrovascular insufficiency secondary to thrombosis is denied.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is denied.
ORDER

A rating in excess of 30 percent for service-connected residuals of cerebrovascular insufficiency secondary to thrombosis is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


